UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 15, 2012 BRT REALTY TRUST (Exact name of Registrant as specified in charter) Massachusetts 001-07172 13-2755856 (State or other jurisdiction (Commission file No.) (IRS Employer I.D. No.) ofincorporation) 60 Cutter Mill Road, Suite 303, Great Neck, New York (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code516-466-3100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On November 21, 2012, we filed a Current Report on Form 8-K (the “Current Report”) disclosing that we entered into: (a) a joint venture and the purchase by the venture of a 212 unit multi-family residential property located at 555 Wood Arbor Parkway, Cordova, TN (“Grove at Trinity Pointe”) for a net purchase price of $10.5 million, of which $8.0 million was financed with mortgage debt; and (b) a joint venture and the purchase by the venture of a 464 unit multi-family residential property located at 703 Twin Oaks Drive, Decatur, GA (“Avondale Station Apartments” and together with Grove at Trinity Pointe, the “Properties”) for a net purchase price of $25.5 million, of which $19.25 million was financed with mortgage debt. We are filing this amendment to the Current Report to include under (i) Item 9.01(a), audited statements of revenues and certain expenses of the Properties and (ii) Item 9.01(b), our unaudited pro forma financial statements reflecting the acquisition of the Properties. Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired-Grove at Trinity Pointe Page (i) Independent Auditors’ Report 1 (ii)
